Exhibit 10.1

[NON-NEO FORM]

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) dated as of the [            ] day
of [            ] (the “Grant Date”), by and between REPUBLIC SERVICES, INC., a
Delaware corporation (the “Company”) and                     (“Optionee”), is
made pursuant and subject to the provisions of the Company’s Amended and
Restated 2007 Stock Incentive Plan, as it may be amended from time to time (the
“Plan”).

1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which is being
provided via email and is incorporated herein by reference. All references to
the Company herein also shall be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.

2. Grant of Option. Subject to the terms and conditions of the Plan and to the
terms and conditions set forth in this Agreement, the Company hereby grants to
the Optionee the right and option to purchase from the Company all or part of an
aggregate of [            ] shares of the Common Stock at the Exercise Price of
$[            ] per share (the “Option”). The Option shall be treated as a
Non-Qualified Stock Option.

3. Vesting and Expiration.

(a) Vesting Schedule. Except as otherwise provided in this subparagraph or in
Section 3(b) hereof, this Option shall vest and become nonforfeitable on the
dates (each a “Vesting Date”) and in the percentages set forth in the following
schedule, provided that the Optionee’s continuous service with the Company
continues until the applicable Vesting Date:

 

Vesting Date

  

Vesting Percentage

(Percentage of Total Award Vested as of Applicable  Date)

[                     ]

     25%

[                     ]

     50%

[                     ]

     75%

[                     ]

   100%

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date and
all vesting shall occur only on the applicable Vesting Date.

(b) Acceleration of Vesting on Account of Death, Disability, Retirement,
Employment Agreement or Change in Control.

(i) The unvested portion of the Option shall become 100% vested in the event
that the Optionee’s continuous service with the Company terminates by reason of:



--------------------------------------------------------------------------------

(A) the Optionee’s death or Disability; or

(B) the Optionee’s retirement, if the Optionee (1) provides written notice to
the Company that is received by the Company at least thirty (30) days in advance
of the Optionee’s anticipated retirement date, (2) the Company does not provide
the Optionee with written notice on or before the Optionee’s anticipated
retirement date that the Company intends or has grounds to terminate the
Optionee’s continuous service for Cause and, (3) at the time of such retirement,
the Optionee:

(1) is at least sixty (60) years old and has completed five (5) years of
continuous service with the Company; or

(2) is at least fifty-six (56) years old and has completed ten (10) years of
continuous service with the Company; or

(3) is at least fifty-five (55) years old and has completed twenty (20) years of
continuous service with the Company.

Any retirement pursuant to Section 3(b)(i)(B) is sometimes hereinafter referred
to as a (“Retirement”).

For purposes of determining years of continuous service, service shall include
service in any capacity as an employee or a director with any entity whose
financial statements are required to be consolidated with the financial
statements of Republic, including service with any such entity prior to the date
on which the entity’s financial statements were required to be so consolidated.

(ii) The unvested portion of the Option shall become fully or partially vested
at such times and in such amounts as may be required pursuant to any employment
agreement or consulting agreement between the Optionee and the Company or under
the Company’s Executive Separation Policy, as amended from time to time and as
applicable.

(iii) The unvested portion of the Option shall not become vested on account of
the occurrence of a Change in Control, except if and to the extent required
pursuant to any employment agreement or consulting agreement between the
Optionee and the Company or under the Company’s Executive Separation Policy, as
amended from time to time and as applicable.

(c) Expiration. Any portion of the Option that has not previously been
exercised, or terminated pursuant to Sections 7, 8 or 9 hereof, shall
automatically terminate and expire on the seventh anniversary of the Grant Date.

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the vesting provisions set forth in
Section 3 hereof, and may be exercised in accordance with the procedures set
forth in Section 7(i) of the Plan (except that the address to which any notice
is sent thereunder shall be the address set forth in Section 17 hereof).

 

- 2 -



--------------------------------------------------------------------------------

5. Method of Payment. The Optionee may elect to pay the Exercise Price for the
vested portion of this Option pursuant to any of the following methods: (a) by
cash, certified or cashier’s check, bank draft or money order, or (b) through
any of the other methods described in Section 7(j) of the Plan (including
without limitation pursuant to a “cashless exercise sale and remittance
procedure” described in Section 7(j)(iii) of the Plan) or through the
withholding of shares of Common Stock that otherwise would be delivered to the
Optionee as a result of the exercise of the Option (in which case the withheld
shares shall be valued at their fair market value on the Exercise Date).

6. Tax Withholding.

(a) The Optionee shall make arrangements satisfactory to the Company to pay to
the Company any federal, state or local income taxes required to be withheld as
a result of the exercise of the Option. If the Optionee shall fail to make such
tax payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Optionee, any federal, state or local taxes of any kind required by law to be
withheld as a result of the exercise of the Option.

(b) The Optionee may elect, by notice to the Committee, to satisfy his or her
minimum withholding tax obligation as a result of the exercise of the Option, by
the Company’s withholding a portion of the shares of Common Stock otherwise
deliverable to Optionee, such shares being valued at their fair market value as
of the Exercise Date, or by the Optionee’s delivery to the Company of a portion
of the shares previously delivered by the Company, such shares being valued at
their fair market value as of the date of delivery of such shares by the
Optionee to the Company.

7. Termination of Continuous Service. Except as otherwise provided in Section 8
or 9 hereof, or as otherwise provided in any employment or consulting agreement
between the Optionee and the Company or under the Company’s Executive Separation
Policy, as amended from time to time and as applicable, in the event that the
Optionee’s continuous service with the Company terminates for any reason other
than the Optionee’s death, Disability, or Retirement, then any portion of the
Option that has not previously vested pursuant to Section 3 hereof shall
automatically terminate on the date on which the Optionee’s continuous service
terminates, and the portion of the Option, if any, that is vested or becomes
vested as a result of such termination of continuous service shall automatically
and without notice terminate and become null and void on the earliest to occur
of the following:

(a) Immediately upon termination of the Optionee’s continuous service with the
Company if such termination is by the Company for Cause or is a voluntary
termination within ninety (90) days after the occurrence of an event that would
be grounds for termination of continuous service by the Company for Cause
(without regard to any notice or cure period requirement);

 

- 3 -



--------------------------------------------------------------------------------

(b) Ninety (90) days after the termination of the Optionee’s continuous service
for any reason other than the Optionee’s death, Disability, Retirement, by the
Company for Cause, or a voluntary termination within ninety (90) days after the
occurrence of an event which would be grounds for termination by the Company for
Cause; or

(c) the Expiration Date.

8. Extended Exercise Period in the Event of Certain Retirement. If the
Optionee’s continuous service with the Company terminates by reason of the
Optionee’s Retirement, the Optionee shall have the right, at any time on or
before the earlier of (i) the third anniversary of the date of the Optionee’s
Retirement or (ii) the Expiration Date, to exercise the Option in whole or in
part.

9. Extended Exercise Period in the Event of Death or Disability.

(a) Death. If the Optionee’s continuous service with the Company terminates by
reason of the Optionee’s death, the Optionee’s estate, devisee or heir-at-law
(as applicable) shall have the right, at any time, on or before the earlier of
the (i) fifth anniversary of the date of the Optionee’s death and (ii) the
Expiration Date, to exercise the Option, in whole or in part; provided, however,
that the Board of Directors of the Company (or any committee thereof) may
provide, in its discretion, that following the death of the Optionee, the
estate, devisee or heir-at-law (as applicable) may exercise the Option, in whole
or in part, at any time subsequent to such Optionee’s death and prior to the
Expiration Date.

(b) Disability. If the Optionee’s continuous service with the Company terminates
by reason of the Optionee’s Disability, then the Optionee shall have the right
to exercise the Option, in whole or in part, at any time, on or before the
earlier of (i) the fifth anniversary of the date on which the Optionee’s
continuous service terminates, and (ii) the Expiration Date; provided, however,
that the Board of Directors of the Company (or any committee thereof) may
provide, in its discretion, that the Optionee may, in the event of the
termination of the Optionee’s continuous service with the Company by reason of
the Optionee’s Disability, exercise the Option, in whole or in part, at any time
subsequent to such termination of continuous service and prior to the Expiration
Date either subject to or without regard to any vesting or other limitation on
exercise.

10. Transferability of Options.

(a) Restrictions on Transfer. Except as otherwise provided in Section 10(b), no
Options shall be transferable or assignable by the Optionee, other than by will
or the laws of descent and distribution or pursuant to a domestic relations
order within the meaning of Section 414(p)(1)(B) of the Code, and such Options
shall be exercisable during the Optionee’s lifetime only by the Optionee.

(b) Permitted Transfers. The Optionee may Transfer the Option (or a portion
thereof) for no value to (1) a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, (2) any person sharing the Optionee’s
household (other than a tenant or employee), (3) a trust in which the persons

 

- 4 -



--------------------------------------------------------------------------------

described in (1) and/or (2) have more than 50% of the beneficial interest, (4) a
foundation in which the Optionee and/or the persons described in (1) and/or
(2) control the management of assets, or (5) any other entity in which the
Optionee and/or the persons described in (1) and/or (2) own more than 50% of the
voting interests.

(c) Notice. No transfer permitted under Section 10(a) or 10(b) of any Options or
the right to exercise any Option, shall be effective to bind the Company unless
the Committee shall have been furnished with (i) the Notice of Option Transfer
attached hereto as Exhibit A executed and dated by the Optionee (or the executor
or personal representative of the deceased Optionee’s estate) and with a copy of
the will, assignment or transfer document and/or such evidence as the Committee
may deem necessary to establish the validity of the transfer, and (ii) the
Statement of Acknowledgement attached hereto as Exhibit B executed and dated by
the transferee which states that the transferee will comply with all the terms
and conditions of the Plan and the Agreement relating to the Option that are or
would have been applicable to the Optionee.

11. Forfeiture by Reason of Detrimental Activity. This Option shall be subject
to cancellation by the Committee, in accordance with Section 17(n) of the Plan
and this Section 11 if the Optionee engages in any Detrimental Activity.
Notwithstanding any other provision of this Agreement to the contrary, if the
Optionee engages in any Detrimental Activity at any time prior to, or during the
one year period after the latest date on which any portion of the Option is
exercised but prior to a Change in Control, the Company shall, upon the
recommendation of the Committee, in its sole and absolute discretion, be
entitled to (a) immediately terminate and cancel any portion of the Option that
has not previously been exercised, and/or (b) with respect to any portion of the
Option that has been previously exercised, recover from the Optionee at any time
within two (2) years after the latest date on which any portion of the Option is
exercised but prior to a Change in Control (and the Optionee shall be obligated
to pay over to the Company with respect to any portion of the Option that has
been exercised) (i) an amount equal to the excess of the Fair Market Value of
the Common Stock for which the Option was exercised over the Exercise Price
(regardless of the form by which payment was made) with respect to the Option,
and (B) any cash or other property (other than Common Stock) received by the
Optionee from the Company pursuant to the Option. Awards shall also be subject
to cancellation and/or clawback by the Committee if and to the extent required
under applicable law.

12. Right to Set-Off. By accepting this Agreement, the Optionee consents to a
deduction from any amounts the Company owes the Optionee from time to time
(including amounts owed to the Optionee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Optionee by the
Company), up to the dollar amount Optionee owes the Company under Section 11
hereof. Whether or not the Company elects to make any setoff in whole or in
part, if the Company does not recover by means of set-off the full amount the
Optionee owes the Company calculated as set forth above, the Optionee agrees to
pay immediately the unpaid balance to the Company.

13. Board of Director Discretion. The Optionee may be released from his or her
obligations under Sections 11 and 12 hereof only if the Board of Directors of
the Company, or a duly authorized committee thereof, determines, in its sole and
absolute discretion, that such action is not adverse to the interests of the
Company.

 

- 5 -



--------------------------------------------------------------------------------

14. No Right to Continued Employment or Service. This Agreement does not confer
upon the Optionee any right to continued employment or service with the Company,
and shall not in any way interfere with the right of the Company to terminate
the Optionee’s employment or service at any time.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
Optionee and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.

16. Severability. The invalidity or enforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event that a court of competent jurisdiction should determine that any time
periods provided for in Section 11 are unenforceable, then that period shall be
reduced to the longest period of time which such court shall deem enforceable,
taking into consideration the purpose and intent of the Plan to serve the
interest of the Company and its shareholders.

17. Notices. All notices or other communications with respect to the Options
shall be deemed given and delivered in person or by facsimile transmission,
telefaxed, or mailed by registered or certified mail (return receipt requested,
postage prepaid) to the Company’s Stock Option Administrator at the following
address (or such other address, as shall be specified by like notice of a change
of address) and shall be effective upon receipt:

Stock Option Administrator

Republic Services, Inc.

18500 North Allied Way

Phœnix, Arizona 85054

18. Binding Effect. Subject to the limitation stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and to Optionee’s heirs, legatees, distributees and
personal representatives.

19. Interpretation/Provisions of Plan Control. In the event that any provision
of this Agreement should conflict with any provision of the Plan, the Plan shall
govern and be controlling. The Optionee hereby accepts as final, conclusive and
binding, any decisions by the Committee with respect to the interpretation or
administration of the Plan and this Agreement.

20. Integration. This Agreement supersedes all prior agreements and
understanding between the Company and Optionee relating to the grant of the
Option.

 

- 6 -



--------------------------------------------------------------------------------

21. Waiver. The failure of any party at any time to require strict performance
of any condition, promise, agreement or understanding set forth herein shall not
be construed as a waiver or relinquishment of the right to require strict
performance of the same condition, promise, agreement or understanding at a
subsequent time.

22. Certification. Upon exercise of all or any portion of the Option, the
Optionee shall certify in a manner acceptable to the Company that the Optionee
has not engaged in any Detrimental Activity that would give the Company the
rights described in Section 11 hereof.

23. Optionee Bound by Terms of the Plan. Optionee hereby acknowledges receipt of
a copy of the Plan, and agrees to be bound by all of the terms, conditions and
provisions hereof.

24. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Optionee has affixed his or her signature hereto.

 

REPUBLIC SERVICES, INC.

 

By:   Donald W. Slager

Chief Executive Officer and President

OPTIONEE

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number

Date: [                    ]

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF OPTION TRANSFER

Republic Services, Inc., a Delaware corporation (the “Company”) and the
undersigned person (the “Optionee”) entered into a Stock Option Agreement (the
“Agreement”), effective                      and made pursuant and subject to
the provisions of the Company’s Amended and Restated 2007 Stock Incentive Plan,
as it may be amended from time to time (the “Plan”).

Pursuant to Section 17(g) of the Plan and Section 10 of the Agreement, the
Optionee (or the Optionee’s estate) transferred for no value Options granted
under the Agreement, as stated below, to the person or entity described below
(the “Transferee”).

Number of Options transferred:                                         
                    

Date of transfer:                                                              

The Transferee is a permitted transferee under Section 17(g) of the Plan and
Section 10 of the Agreement for the following reason:

¨    Transfer by will or the laws of descent and distribution.

¨    Transfer pursuant to a domestic relations order.

¨    Transfer to one of the following family members listed in Section 10(b) of
the Agreement: a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.

¨    Transfer to a member of the Optionee’s household (other than a tenant or an
employee).

¨    Transfer to a trust in which the Optionee, a member of the Optionee’s
family, or a member of the Optionee’s household has more than a 50% beneficial
interest.

¨    Transfer to a foundation in which the Optionee, a member of the Optionee’s
family, or a member of the Optionee’s household controls the management of the
foundation’s assets.

 

- 8 -



--------------------------------------------------------------------------------

¨     Transfer to an entity in which the Optionee, a member of the Optionee’s
family, or a member of the Optionee’s household owns more than 50% of the voting
interest.

If the Transferee is a natural person, the nature of the relationship between
the Optionee and the Transferee is as follows:

 

 

If the Transferee is something other than a natural person, details regarding
the Optionee’s (or a family member’s or a household member’s) beneficial
interest, control or voting interest in the Transferee is as follows:

 

 

The Optionee acknowledges that the transferred Award shall be exercisable only
by the Transferee. The Optionee further acknowledges that at the time the
Transferee exercises the Award, the Optionee will be taxed at ordinary income
rates on the excess, if any, of the fair market value of the Shares subject to
the portion of the Option being exercised over the Exercise Price for that
portion of the Option. In addition, if the Optionee is an employee of the
Company or any of its Affiliates, the Optionee will be subject to withholding
tax on the taxable amount and agrees to make arrangements with the Company to
pay such amounts as they come due.

This Notice is being furnished to the Company along with a copy of the will,
assignment or transfer document and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer. An agreement signed by the
Transferee acknowledging that all rights and obligations with respect to the
transferred Options shall be governed by the terms and conditions set forth in
the Agreement and Plan is also being furnished to the Company.

The aforementioned documents are being delivered to the Company in satisfaction
of the Optionee’s obligations under Section 10(c) of the Agreement, to Stock
Option Administrator at the following address:

Stock Option Administrator

Republic Services, Inc.

18500 North Allied Way

Phœnix, Arizona 85054

 

- 9 -



--------------------------------------------------------------------------------

OPTIONEE

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number

 

Date

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B

STATEMENT OF ACKNOWLEDGEMENT

On [                    ], [                    ] (the “Transferor”) entered
into a Stock Option Agreement (the “Agreement”) with Republic Services, Inc.
(the “Company”), pursuant and subject to the provisions of the Company’s Amended
and Restated 2007 Stock Incentive Plan, as it may be amended from time to time
(the “Plan”). Pursuant to Section 17(g) of the Plan and Section 10 of the
Agreement, on [                    ] the Transferor (or the Transferor’s estate)
transferred for no value [                    ] Options granted under the
Agreement to [                    ] (the “Transferee”).

The Transferee hereby acknowledges and agrees that the Transferee is a permitted
transferee under to Section 17(g) of the Plan and Section 10 of the Agreement.
The Transferee further acknowledges and agrees that the Transferee’s rights and
obligations with respect to the transferred Options shall be governed by the
terms and conditions set forth in the Agreement and the Plan, as they are or
would have been applicable to the Transferor, and that the Transferee will
comply with such terms and conditions, including, without limitation, those
provisions relating to the dates on which the Options may be exercised and
terminate, and those relating to the forfeiture and repayment of benefits in the
event that the Transferor engages in any Detrimental Activity, as defined in the
Plan.

 

TRANSFEREE

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Tax Identifying Number

Date: [                    ]

 

- 11 -